DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-19 as filed on 31 May 2019 were subject to a restriction requirement mailed on 21 September 2020.  Applicant elected, with traverse, Group III, claims 8-14.  Applicant also added claims 15-19.  In part in view of Applicant’s argument, the restriction requirement is reconsidered and withdrawn.  
Claims 1-19 are examined herein.

This application has been transferred to the docket of Russell Boggs.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Information Disclosure Statement
The listing of references in the specification on page 2 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or -1449, they have not been considered.  

Specification
2.	The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is requested.

Claim Objections
3.	Claims 7, 14 and 19 are objected to because of the following informalities.
Claims 7, 14 and 19 are objected to because they recite “by DNA double strand break” and “recruit DNA-dependent kinase.”  The indefinite article “a” should be inserted in front of “DNA” or “break” and “kinase” should be converted to their plural forms.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because, although it is ostensibly a method claim, there is no step.  Thus it is apparently intended as a “use” claim.  However, under US practice, such a claim is indefinite because, since it does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is a use claim and as such is rejected under 35 USC 112(b) supra.  Claim 1 requires an alga in the genus Nannochloropsis with the function of SEQ ID NO:50 or a sequence variant thereof suppressed.  Dependent claim 3 requires that the gene encoding the protein is deleted, inactivated or down-regulated.  Dependent claim 4 requires at least 90% sequence identity to SEQ ID NO:50.  Dependent claim 5 requires the nucleotide sequence of SEQ ID NO:51 or a sequence at least 55% sequence-identical to SEQ ID NO:51.  Dependent claim 6 specifies that the alga is N. oculata.  Dependent claim 7 further characterizes the activity of the protein.
Claim 2 is a method claim which is directed at producing a host alga in the genus Nannochloropsis where the function of SEQ ID NO:50 or a sequence variant thereof is suppressed, inhibited or deleted.  Claim 2 also refers to an “arbitrary modification” “by homologous recombination” in a target site but without any further step or limitation.  Dependent claim 15 requires that the gene encoding the protein is deleted, inactivated or down-regulated.  Dependent claim 16 requires at least 90% sequence identity to SEQ ID NO:50.  Dependent claim 17 requires the nucleotide sequence of SEQ ID NO:51 or a sequence at least 55% sequence-identical to SEQ ID NO:51.  Dependent claim 18 specifies that the alga is N. oculata.  Dependent claim 19 further characterizes the activity of the protein.
Claim 8 is a composition claim directed at an alga in the genus Nannochloropsis with the function of SEQ ID NO:50 or a sequence variant thereof suppressed, inhibited or deleted.  Dependent claim 9 requires that the gene encoding the protein is deleted, inactivated or down-regulated.  Dependent claim 10 requires that the probability of N. oculata.  Dependent claim 14 further characterizes the activity of the protein.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
The claims read very broadly on any means of reducing the function of SEQ ID NO:50 or sequence variants thereof by suppression, inhibition or deletion.  The purpose of this reduction is be able to more readily gene-target the Nannochloropsis species although that is not reflected by any limitation in the claim.
Applicant describes creating a strain of N. oculata with a disrupted Ku70 gene where the Ku gene encodes a protein with the sequence of SEQ ID NO:50.  Spec., p. 26 et seq.  To accomplish this, Applicant amplified partial genome sequences of the Ku gene (SEQ ID NO:16) where the fragments are SEQ ID NO:17 (1120th to 2650th) and SEQ ID NO:18 (2930th to 4520th).  Id., p. 27.  Applicant also describes that this procedure increases the probability of homologous recombination.  E.g., Spec., p. 34, Table 2.
The amino acid sequence variants of SEQ ID NO:50 might be relevant , if Applicant was developing, e.g. small molecule inhibitors, but the only working example Nannochloropsis species.  Claim 1, for example reads on the genus of SEQ ID NO:50 and allelic variants, as well as other Ku70s from different Nannochloropsis species at least 70% sequence identical to SEQ ID NO:50.
Regarding the biotechnological usefulness of eliminating Ku70 activity, Takahashi et al. teaches that disrupting the Ku70 and Ku80 genes increases the frequency of gene targeting, i.e. homologous recombination.  Takahashi et al. (2006) Mod Gen Genom 275:460-70, 460.  This is similar to Applicant’s description but in a different organism.
Regarding the protein represented by SEQ ID NO:50, the art also teaches that the Ku70 / Ku80 heterodimer binds DNA.  Tamura et al. (2002) Plant J 29(6):771-81, 777 & Walker et al. (2001) Nature 412:607-14, 613.  Walker et al. teaches that Ku70 itself can bind DNA.  Walker et al., p. 613.  This establishes the relevance to the DNA binding activity recited in e.g., protein (B) in claim 1.  However, the activity of the Ku70 protein is not limited to DNA binding.
Tamura et al. also describes that in Arabidopsis “AtKu70 and AtKu80 share 28.6 and 22.5% identity and 40.7 and 37.6% similarity with the respective human proteins.  Tamura et al., p. 773.
Kilian et al. teaches homologous recombination in a Nannochloropsis species, albeit without disruption of Ku70 or Ku80 activity.  Kilian et al. (2011) Proc Natl Acad Sci USA 108(52):21265-69.  Li et al. identifies the strain used by Kilian et al. as being N. oceanica.  Li et al. (2104) Biosci Biotech Biochem 78(5):812-17, 814.  Al-Hoqani et al. teaches that, regarding six of the Nannochloropsis species listed on page 9 of the specification, the instant N. oculata is the most closely related to N. oceanica.  Al-Hoqani et al. (2016) Persp Phycol (https:// doi.org/ 10.1127/ pip/ 2016/0065), p. 2.
As seen in the alignments below, SEQ ID NO:50 is 48% sequence identical to the presumed homolog in N. gaditana and is 45% sequence identical to the presumed homolog in N. salina.  Both species are recited on page 9 of the specification.
Applicant is claiming by percentage identity with respect to SEQ ID NO:50 but Applicant is not claiming the use of such protein variants.  In fact, the only working 
The scope of the claims includes any means of reducing the activity of function of SEQ ID NO:50.  Applicant fails to describe any means of accomplishing this other than gene knock-out.  For example, Applicant fails to describe any transcription factor that reduces transcription of the Ku70 gene or any small molecule inactivator of Ku70 function.
Applicant thus fails to describe a representative number of species compared to the scope of the claims.  For example, Applicant only describes one sequence related to SEQ ID NO:50 that will increase the rate of homologous recombination in Nannochloropsis species when its expression is eliminated, and that is SEQ ID NO:50 itself.  Applicant also fails describe the relevant structural elements that are necessary and/or sufficient for the sought-after phenotype since Applicant does not describe any means of reducing function other than gene knock-out.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:50.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad claimed genus.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

SEQ ID NO:50 v. N. gaditana
W7TQ51_9STRA
ID   W7TQ51_9STRA            Unreviewed;       664 AA.
AC   W7TQ51;
DT   16-APR-2014, integrated into UniProtKB/TrEMBL.
DT   16-APR-2014, sequence version 1.
DT   11-DEC-2019, entry version 21.

GN   ORFNames=Naga_100004g147 {ECO:0000313|EMBL:EWM28192.1};
OS   Nannochloropsis gaditana.
OC   Eukaryota; Stramenopiles; Eustigmatophyceae; Eustigmatales;
OC   Monodopsidaceae; Nannochloropsis.
OX   NCBI_TaxID=72520 {ECO:0000313|EMBL:EWM28192.1, ECO:0000313|Proteomes:UP000019335};
RN   [1] {ECO:0000313|EMBL:EWM28192.1, ECO:0000313|Proteomes:UP000019335}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=B-31 {ECO:0000313|EMBL:EWM28192.1,
RC   ECO:0000313|Proteomes:UP000019335};
RX   PubMed=23966634; DOI=10.1093/mp/sst120;
RA   Corteggiani Carpinelli E., Telatin A., Vitulo N., Forcato C., D'Angelo M.,
RA   Schiavon R., Vezzi A., Giacometti G.M., Morosinotto T., Valle G.;
RT   "Chromosome Scale Genome Assembly and Transcriptome Profiling of
RT   Nannochloropsis gaditana in Nitrogen Depletion.";
RL   Mol. Plant 7:323-335(2014).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EWM28192.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AZIL01000352; EWM28192.1; -; Genomic_DNA.
DR   EnsemblProtists; EWM28192; EWM28192; Naga_100004g147.
DR   OrthoDB; 402798at2759; -.
DR   Proteomes; UP000019335; Chromosome 5.
DR   GO; GO:0043564; C:Ku70:Ku80 complex; IEA:InterPro.
DR   GO; GO:0003684; F:damaged DNA binding; IEA:InterPro.
DR   GO; GO:0003678; F:DNA helicase activity; IEA:InterPro.
DR   GO; GO:0042162; F:telomeric DNA binding; IEA:InterPro.
DR   GO; GO:0006303; P:double-strand break repair via nonhomologous end joining; IEA:InterPro.
DR   GO; GO:0000723; P:telomere maintenance; IEA:InterPro.
DR   Gene3D; 1.10.720.30; -; 1.
DR   Gene3D; 2.40.290.10; -; 1.
DR   Gene3D; 3.40.50.410; -; 1.
DR   Gene3D; 4.10.970.10; -; 1.
DR   InterPro; IPR006165; Ku70.
DR   InterPro; IPR006164; Ku70/Ku80_beta-barrel_dom.
DR   InterPro; IPR027388; Ku70_bridge/pillars_dom_sf.
DR   InterPro; IPR005160; Ku_C.
DR   InterPro; IPR005161; Ku_N.
DR   InterPro; IPR003034; SAP_dom.
DR   InterPro; IPR036361; SAP_dom_sf.
DR   InterPro; IPR016194; SPOC-like_C_dom_sf.
DR   InterPro; IPR036465; vWFA_dom_sf.
DR   PANTHER; PTHR12604:SF2; PTHR12604:SF2; 1.
DR   Pfam; PF02735; Ku; 1.
DR   Pfam; PF03730; Ku_C; 1.
DR   Pfam; PF03731; Ku_N; 1.
DR   Pfam; PF02037; SAP; 1.
DR   PIRSF; PIRSF003033; Ku70; 1.
DR   SMART; SM00559; Ku78; 1.
DR   SMART; SM00513; SAP; 1.
DR   SUPFAM; SSF100939; SSF100939; 1.
DR   SUPFAM; SSF53300; SSF53300; 1.
DR   SUPFAM; SSF68906; SSF68906; 1.
DR   PROSITE; PS50800; SAP; 1.
PE   4: Predicted;
FT   DOMAIN          630..664
FT                   /note="SAP"
FT                   /evidence="ECO:0000259|PROSITE:PS50800"
FT   REGION          598..621
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   664 AA;  74451 MW;  3864EFDED6FF3ABA CRC64;

  Query Match             47.9%;  Score 1482;  DB 60;  Length 664;
  Best Local Similarity   51.5%;  
  Matches  310;  Conservative  104;  Mismatches  166;  Indels   22;  Gaps    9;


              |:::|| ||::||| : |||:| |  | | |  |     ||:      ||| ||:|||||
Db         67 MINQRDHVGILLFGAE-AVDEKGEIVGSGNAKFSDMSRMSQVWGNQVHELQTLGQPTAKR 125

Qy         60 IKQLERLCQPDVDVAKELHLRWTDS-SSFTSSSGLRDGFRACLRMLETRSKKERDIRRIW 118
              |||:||||  | ::   | |:        ::|: |||| |||||||| :|:|| | ||||
Db        126 IKQIERLCHEDTNIMNGLCLKHAQKLPGSSTSAALRDGLRACLRMLEGQSRKELDSRRIW 185

Qy        119 LLTNEDDPSEPNNPSQVIKDAQEGGVDVRLWHFPHPDGRDFDERKLYGPVLSAASKQPFE 178
              | |||||||: |:||||||||:||||:: :||||  |||:|:  | | |:|:| ::  | 
Db        186 LFTNEDDPSQVNDPSQVIKDAREGGVEMWVWHFPAQDGREFNRNKFYEPLLAAPTR--FV 243

Qy        179 LD-YIKADEEETESESKMVNVGSGDMTTLLGAAKGRLFKKRRYACTIWQVTDSPPLSINV 237
               | |  |||::    :||:: ||||: :||  |:  |||||||  |   ::  ||:|::|
Db        244 QDGYKIADEKDPGYCTKMIDAGSGDVNSLLLGARTPLFKKRRYVRTKLHISVDPPISLDV 303

Qy        238 ALYKTIQPCKKPTPVQLAAATNRRLVPSTKWLCEELVQYIDLELEAAYGLDFGSSNTTVP 297
              | ||||| |:|| ||:||| :||||  ||||:||:||||:| ||: | ||:||    |:|
Db        304 AFYKTIQRCRKPMPVKLAAVSNRRLATSTKWMCEDLVQYVDPELDVACGLEFGKGGVTIP 363

Qy        298 FKRPEFEYTLRAGLSEPGLYLLGFVPSEELAWELNVTSSTTVYPEELSLKGCTRAFISLR 357
                   :|   |    :|||:|| |:|:||||||||||||| :||||::|||||||| ::|
Db        364 LHSAAYEMKQRVCQRDPGLHLLAFLPAEELAWELNVTSSTLIYPEEMALKGCTRAFSAIR 423

Qy        358 EAMLKRERMAVVRYQASAKSEPRLAVLLASLATKGLELVELPFLGDLRSVESPHLDCPPP 417
              :|||:: :||:||   :| | ||||||||  || ||||: |||| |||::|||||:  | 
Db        424 KAMLQQHKMALVRLHINAVSYPRLAVLLAPPATPGLELIVLPFLDDLRAIESPHLESLPA 483

Qy        418 PPEKEQLEAARKVVARLTLKPQQYSVGFNNPALEKFYSGLQALALEEAKTEWNEITDDST 477
               |  :| |||: |::|| :: ::|  |::|| |:|||:||||||||::: :|||  || |
Db        484 LPSMDQKEAAKSVISRLAMRWEEYYQGYSNPGLQKFYAGLQALALEQSEVDWNESADDRT 543

Qy        478 WPSD-ELLGRAEEELEELWELSPDPRKGVQRGRGRKRKADAVTKTVKG--KLVAEKVSKA 534
              || : |||||  | :  ||| | || | :  |   |||:     || |  :|:: |  | 
Db        544 WPDEKELLGRTGEAMRGLWESSRDPDKVLNGGSSGKRKS-----TVAGVDRLLSLKKEKR 598

Qy        535 EDEDDEKIGGGGDRSVKD--------LSMGKLAKLTVPQLKEICRARGLPVSGKKGDIID 586
              | :|  |   |   |||          :   |:|||| :||::|:   | |||:| |:||
Db        599 EVKDSGKAEKGHHDSVKSEFEAFEGAQTREGLSKLTVRKLKDLCQELKLHVSGRKDDLID 658

Qy        587 RL 588
              ||
Db        659 RL 660


SEQ ID NO:50 v. N. salina
W7TQ51_9STRA
RESULT 2
A0A4D9DA26_9STRA
ID   A0A4D9DA26_9STRA        Unreviewed;       580 AA.
AC   A0A4D9DA26;
DT   03-JUL-2019, integrated into UniProtKB/TrEMBL.
DT   03-JUL-2019, sequence version 1.
DT   11-DEC-2019, entry version 4.
DE   RecName: Full=Ku domain-containing protein {ECO:0000259|SMART:SM00559};
GN   ORFNames=NSK_001589 {ECO:0000313|EMBL:TFJ87257.1};
OS   Nannochloropsis salina CCMP1776.
OC   Eukaryota; Stramenopiles; Eustigmatophyceae; Eustigmatales;
OC   Monodopsidaceae; Microchloropsis; Microchloropsis salina.
OX   NCBI_TaxID=1027361 {ECO:0000313|EMBL:TFJ87257.1};
RN   [1] {ECO:0000313|EMBL:TFJ87257.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CCMP1776 {ECO:0000313|EMBL:TFJ87257.1};
RA   Hovde B.;
RT   "Nuclear Genome Assembly of the Microalgal Biofuel strain Nannochloropsis
RT   salina CCMP1776.";
RL   Submitted (JAN-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:TFJ87257.1}.
CC   ---------------------------------------------------------------------------

CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; SDOX01000006; TFJ87257.1; -; Genomic_DNA.
DR   GO; GO:0043564; C:Ku70:Ku80 complex; IEA:InterPro.
DR   GO; GO:0003684; F:damaged DNA binding; IEA:InterPro.
DR   GO; GO:0003678; F:DNA helicase activity; IEA:InterPro.
DR   GO; GO:0042162; F:telomeric DNA binding; IEA:InterPro.
DR   GO; GO:0006303; P:double-strand break repair via nonhomologous end joining; IEA:InterPro.
DR   GO; GO:0000723; P:telomere maintenance; IEA:InterPro.
DR   Gene3D; 2.40.290.10; -; 1.
DR   Gene3D; 3.40.50.410; -; 1.
DR   Gene3D; 4.10.970.10; -; 1.
DR   InterPro; IPR006165; Ku70.
DR   InterPro; IPR006164; Ku70/Ku80_beta-barrel_dom.
DR   InterPro; IPR027388; Ku70_bridge/pillars_dom_sf.
DR   InterPro; IPR005160; Ku_C.
DR   InterPro; IPR005161; Ku_N.
DR   InterPro; IPR016194; SPOC-like_C_dom_sf.
DR   InterPro; IPR036465; vWFA_dom_sf.
DR   PANTHER; PTHR12604:SF2; PTHR12604:SF2; 1.
DR   Pfam; PF02735; Ku; 1.
DR   Pfam; PF03730; Ku_C; 1.
DR   Pfam; PF03731; Ku_N; 1.
DR   PIRSF; PIRSF003033; Ku70; 1.
DR   SMART; SM00559; Ku78; 1.
DR   SUPFAM; SSF100939; SSF100939; 1.
DR   SUPFAM; SSF53300; SSF53300; 1.
PE   4: Predicted;
FT   DOMAIN          341..481
FT                   /note="Ku"
FT                   /evidence="ECO:0000259|SMART:SM00559"
FT   REGION          555..580
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   580 AA;  65085 MW;  352C36CEE837EF26 CRC64;

  Query Match             45.0%;  Score 1392.5;  DB 62;  Length 580;
  Best Local Similarity   54.0%;  
  Matches  279;  Conservative   91;  Mismatches  140;  Indels    7;  Gaps    6;

Qy          1 MMSRRDWVGVVLFGVDKAVDDKSEENG-GQAGGSMTFGASQLLEGHTTELQPLGEPTAKR 59
              |:::|| ||::||| : |||:  |  | | |  |     ||:      ||| ||:|||||
Db         67 MINQRDHVGILLFGAE-AVDENGEIVGSGNAKFSDISCMSQVWGNQVHELQTLGQPTAKR 125

Qy         60 IKQLERLCQPDVDVAKELHLRWTDS-SSFTSSSGLRDGFRACLRMLETRSKKERDIRRIW 118
              |||:||||  | ::   | |:   :    ::|: |||| |||||||| :|:|| | ||||
Db        126 IKQIERLCHEDTNIMNGLCLKHAQNLHGSSTSAALRDGLRACLRMLEGQSRKELDSRRIW 185

Qy        119 LLTNEDDPSEPNNPSQVIKDAQEGGVDVRLWHFPHPDGRDFDERKLYGPVLSAASKQPFE 178
              | |||||||: |:||||||||:||||:: :||||  |||:|:  | | |:|:  ::  | 
Db        186 LFTNEDDPSQVNDPSQVIKDAREGGVEMWVWHFPAQDGREFNRNKFYEPLLAVPTR--FV 243

Qy        179 LD-YIKADEEETESESKMVNVGSGDMTTLLGAAKGRLFKKRRYACTIWQVTDSPPLSINV 237
               | |  |||::| | :||:: ||||: :||  |:  |||||||  | | ::  ||:|::|
Db        244 QDGYEIADEKDTGSCTKMIDAGSGDVNSLLLGARTPLFKKRRYVRTKWHISVDPPISLDV 303

Qy        238 ALYKTIQPCKKPTPVQLAAATNRRLVPSTKWLCEELVQYIDLELEAAYGLDFGSSNTTVP 297
              | ||||| |:|| ||:||| :||||  ||||: |:||||:| ||: | ||:||    |:|
Db        304 AFYKTIQRCRKPMPVKLAAVSNRRLATSTKWMSEDLVQYVDPELDVACGLEFGKGGVTIP 363

Qy        298 FKRPEFEYTLRAGLSEPGLYLLGFVPSEELAWELNVTSSTTVYPEELSLKGCTRAFISLR 357
                   :|   |    :|||:|| |:|:||||||||||||| :||||::|||||||| :||
Db        364 LYSAAYEMKQRVCQRDPGLHLLAFLPAEELAWELNVTSSTLIYPEEMALKGCTRAFSALR 423

Qy        358 EAMLKRERMAVVRYQASAKSEPRLAVLLASLATKGLELVELPFLGDLRSVESPHLDCPPP 417
              :|||:: :||:||   :| | ||||||||  || ||||: |||| |||::|||||:  | 
Db        424 KAMLQQHKMALVRLHINAVSYPRLAVLLAPPATPGLELIVLPFLDDLRAIESPHLESLPT 483

Qy        418 PPEKEQLEAARKVVARLTLKPQQYSVGFNNPALEKFYSGLQALALEEAKTEWNEITDDST 477
               |  :| |||: |::|| :: ::|  |::|| |:|||:||||||||::  :|||: || |


Qy        478 WPSD-ELLGRAEEELEELWELSPDPRKGVQRGRGRKR 513
              || : |||||  | :  ||| | || | :  |   ||
Db        544 WPDEKELLGRTGEAMRGLWESSRDPDKVLNGGSSGKR 580



6.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for knocking out the Ku70 gene in N. oculata, does not reasonably provide enablement for all forms decreasing function of a Ku70 gene / Ku70 protein, nor does it provide enablement for the genus of polypeptide variants of SEQ ID NO:50 as broadly as claimed..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples of the invention, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  Id.
Claim 1 is a use claim and as such is rejected under 35 USC 112(b) supra.  Claim 1 requires an alga in the genus Nannochloropsis with the function of SEQ ID NO:50 or a sequence variant thereof suppressed.  Dependent claim 3 requires that the gene encoding the protein is deleted, inactivated or down-regulated.  Dependent claim 4 requires at least 90% sequence identity to SEQ ID NO:50.  Dependent claim 5 requires the nucleotide sequence of SEQ ID NO:51 or a sequence at least 55% sequence-identical to SEQ ID NO:51.  Dependent claim 6 specifies that the alga is N. oculata.  Dependent claim 7 further characterizes the activity of the protein.
Claim 2 is a method claim which is directed at producing a host alga in the genus Nannochloropsis where the function of SEQ ID NO:50 or a sequence variant thereof is suppressed, inhibited or deleted.  Claim 2 also refers to an “arbitrary modification” “by N. oculata.  Dependent claim 19 further characterizes the activity of the protein.
Claim 8 is a composition claim directed at an alga in the genus Nannochloropsis with the function of SEQ ID NO:50 or a sequence variant thereof suppressed, inhibited or deleted.  Dependent claim 9 requires that the gene encoding the protein is deleted, inactivated or down-regulated.  Dependent claim 10 requires that the probability of homologous recombination is improved.  Dependent claim 11 requires at least 90% sequence identity to SEQ ID NO:50.  Dependent claim 12 requires the nucleotide sequence of SEQ ID NO:51 or a sequence at least 55% sequence-identical to SEQ ID NO:51.  Dependent claim 13 specifies that the alga is N. oculata.  Dependent claim 14 further characterizes the activity of the protein.
The claims thus read very broadly on any means of reducing the function of SEQ ID NO:50 or sequence variants thereof by suppression, inhibition or deletion.  The purpose of this reduction is be able to more readily gene-target Nannochloropsis species.
In contrast to the broad scope, Applicant only teaches creating a strain of N. oculata with a disrupted Ku70 gene where the Ku gene encodes a protein with the sequence of SEQ ID NO:50.  Spec., p. 26 et seq.  To accomplish this, Applicant amplified partial genome sequences of the Ku gene (SEQ ID NO:16) where the fragments are SEQ ID NO:17 (1120th to 2650th) and SEQ ID NO:18 (2930th to 4520th).  Id., p. 27.  Applicant also teaches that this procedure increases the probability of homologous recombination.  E.g., Spec., p. 34, Table 2.
The amino acid sequence variants of SEQ ID NO:50 might be more relevant to the teachings of the specification if Applicant was developing, e.g. small molecule inhibitors, but the only working example features a knock-out of the gene.  In view of this, analysis of changes to the amino acid sequence is less relevant, except relative to Nannochloropsis species, in view of the lack on any working example focusing on the Ku70 protein itself.  
Claim 1, for example reads on the genus of SEQ ID NO:50 and allelic variants, as well as other Ku70s from different Nannochloropsis species at least 70% sequence identical to SEQ ID NO:50.
As seen in the alignments above, SEQ ID NO:50 is 48% sequence identical to the presumed homolog in N. gaditana and is 45% sequence identical to the presumed homolog in N. salina.  Both species are recited on page 9 of the specification.
Al-Hoqani et al. teaches that, regarding six of the Nannochloropsis species listed on page 9 of the specification, the instant N. oculata is the most closely related to N. oceanica.  Al-Hoqani et al. (2016) Persp Phycol (https:// doi.org/ 10.1127/ pip/ 2016/0065), p. 2.  
Applicant provides no guidance as to the existence of a Ku70 protein other than the one identified from N. oculata and falling within the scope of the claims.  
Further, the scope of the claims includes any means of reducing the function of the Ku70 protein, but the specification only teaches knocking out the gene.  For example, transcription repressors or small molecule inhibitors are not taught.  Therefore evaluation of the amino acid sequence of variants for changed activity is less relevant than in the case of transgenes.  Although in theory Applicant could develop an inactive mutant of Ku70 and replace the native gene, such an embodiment is not taught and just knocking out the gene seems simpler.
Regarding the Ku70 gene, the art also teaches that the Ku70 / Ku80 heterodimer binds DNA.  Tamura et al. (2002) Plant J 29(6):771-81, 777 & Walker et al. (2001) Nature 412:607-14, 613.  Walker et al. teaches that Ku70 itself can bind DNA.  Walker et al., p. 613.
Tamura et al. also describes that in Arabidopsis “AtKu70 and AtKu80 share 28.6 and 22.5% identity and 40.7 and 37.6% similarity with the respective human proteins.  Tamura et al., p. 773.
Additionally, Takahashi et al. also teaches that disrupting the Ku70 and Ku80 genes increases the frequency of gene targeting, i.e. homologous recombination.  Takahashi et al. (2006) Mod Gen Genom 275:460-70, 460.  
Nannochloropsis species, albeit without disruption of Ku70 or Ku80 activity.  Kilian et al. (2011) Proc Natl Acad Sci USA 108(52):21265-69.  Li et al. identifies the strain used by Kilian et al. as being N. oceanica.  Li et al. (2104) Biosci Biotech Biochem 78(5):812-17, 814.  
Given the claim breadth regarding variant sequences as well as other means of reducing function of the gene / protein, combined with the unpredictability in the art, 
extensive guidance would be required to enable the claimed invention.  In the absence of such guidance (Wands factor no. 2), undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous embodiments other than the one used in the working example with no guidance as to which embodiments could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the specification is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Conclusion
7.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RUSSELL T BOGGS/Examiner, Art Unit 1663